 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY XAVIER SMITH,                               No. 2:18-cv-3198 DB P
12                         Plaintiff,
13              v.                                        ORDER
14    LISTEN, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff originally filed this action on November 28, 2018 in the Northern District of California.

19   Plaintiff was immediately notified by that court that he must either pay the filing fee or file an

20   application to proceed in forma pauperis (“IFP”) if he wished to proceed with this action. (ECF

21   No. 2.) Along with the notice, plaintiff was provided a copy of that court’s form to request IFP

22   status.

23             On December 12, 2018, the case was transferred to this court. At that point, plaintiff had

24   not filed a request to proceed IFP or paid the filing fee. On December 20, 2018, this court

25   ordered plaintiff to pay the fee or submit an IFP application within thirty days if he wished to

26   proceed. (ECF No. 8.) Again, plaintiff was provided a copy of the form to request IFP status.

27   Plaintiff was informed that if he wishes to proceed IFP, he must submit an IFP request on the

28   form provided.
                                                         1
 1             By January 29, 2019, plaintiff had not paid the filing fee or filed an IFP application. This

 2   court issued an order giving plaintiff one last chance to do so. (ECF No. 13.) Plaintiff was

 3   advised that if he did not pay the filing fee or file an IFP application within thirty days, this court

 4   would recommend his case be dismissed. For a third time, plaintiff was provided a copy of the

 5   IFP form.

 6             On February 19, 2019, plaintiff requested an extension of time to file his application.

 7   (ECF No. 14.) On February 26, this court granted plaintiff’s request, in part, giving him 60 days

 8   to file his IFP application. It is currently due on April 27, 2019. (ECF No. 15.)

 9             On March 11, 2019, plaintiff filed a document in response to the court’s February 26

10   order. Plaintiff provides a copy of his inmate statement report from 2015. However, plaintiff

11   does not provide a signed copy of the Application to Proceed IFP. It appears that plaintiff is

12   having trouble obtaining an officer’s signature on the “Certificate” part of the form.

13             Plaintiff may submit the form with everything except the Certificate portion filled out.

14   The court will then direct the prison to provide the court with a copy of plaintiff’s inmate

15   statement report.

16             Accordingly, IT IS HEREBY ORDERED that on or before April 27, 2019, plaintiff shall

17   file his Application to Proceed in Forma Pauperis on the court’s form. If he fails to file the form

18   or pay the fee by that time, this court will recommend dismissal of this action.

19   Dated: March 13, 2019

20
21

22
     DLB:9
23   DB/prisoner-civil rights/smit3198.ifp or fee(3)

24

25

26
27

28
                                                          2
